UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1640


HEPHZIBAH BATES, a/k/a Hattie Tea Jenkins Bates,

               Plaintiff - Appellant,

          v.

CHARLIE DICKENS; CHARLOTTE DICKENS,

               Defendants – Appellees.



                            No. 15-1641


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

VALERY BROWN; VIRGINIA CREDIT UNION, INC.,

               Defendants – Appellees.



                            No. 15-1642


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.
MELVIN HUGHES; BERNADETTE BATES THOMPSON,

                Defendants – Appellees.



                             No. 15-1643


HEPHZIBAH BATES,

                Plaintiff - Appellant,

          and

IRENE ELIZABETH JENKI BATES,

                Plaintiff,

          v.

IRENE C. DICKENS; VALERY BROWN; FAY BATES; BEVERLY MONROE;
MARY JEFFERIES; ALVIN A. BATES, JR.; BERNADETTE THOMPSON;
BARBARA BATES; BRENDA BATES,

                Defendants – Appellees.



                             No. 15-1644


HEPHZIBAH BATES,

                Plaintiff - Appellant,

          v.

UNITED   STATES    DEPARTMENT    OF     JUSTICE,   Investigators
Department,

                Defendant – Appellee.




                                  2
                             No. 15-1645


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

UNITED STATES POST OFFICE,

               Defendant – Appellee.



                             No. 15-1646


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

FAY DAMON; RICHMOND POLICE DEPARTMENT/OFFICER,

               Defendants – Appellees.



                             No. 15-1647


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

CHADWICK BOSEMAN, a/k/a Charles Brown,

               Defendant – Appellee.




                                  3
                           No. 15-1648


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

EQUIFAX CREDIT UNION; RICHMOND POLICE DEPARTMENT/OFFICER,

               Defendants – Appellees.



                           No. 15-1649


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

MEDICAL COLLEGE OF VIRGINIA HOSPITALS,

               Defendant – Appellee.



                           No. 15-1650


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

CLERK, SUPREME COURT OF VIRGINIA,

               Defendant – Appellee.




                                4
                            No. 15-1651


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

US MARSHALS,

               Defendant – Appellee.



                            No. 15-1652


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

MR. JOHN L. NEWBY, II, Office            of     the   Commissioner,
Department of Veterans Services,

               Defendant – Appellee.



                            No. 15-1653


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

JEFFREY LACKER,    President,   The   Federal    Reserve   Bank   of
Richmond,

               Defendant – Appellee.


                                  5
                            No. 15-1654


HEPHZIBAH BATES,

                Plaintiff - Appellant,

          v.

JEFFREY LACKER,    President,    The   Federal   Reserve   Bank   of
Richmond,

                Defendant – Appellee.



                            No. 15-1655


HEPHZIBAH BATES,

                Plaintiff - Appellant,

          v.

EMPLOYEES, VIRGINIA CAPITOL POLICE DEPARTMENT,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:14-cv-00680-REP; 3:14-cv-00756-REP; 3:14-cv-
00763-REP; 3:14-cv-00769-REP; 3:14-cv-00770-REP; 3:14-cv-00781-
REP; 3:14-cv-00842-REP; 3:14-cv-00843-REP; 3:14-cv-00844-REP;
3:15-cv-00063-REP; 3:15-cv-00095-REP; 3:15-cv-00109-REP; 3:15-
cv-00110-REP;   3:15-cv-00193-REP; 3:15-cv-00232-REP;  3:15-cv-
00233-REP)


Submitted:   September 4, 2015             Decided:   October 15, 2015




                                   6
Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                7
PER CURIAM:

      Hephzibah Bates appeals the district court’s order issuing

a prefiling injunction, which was ordered in response to sixteen

consolidated     complaints           filed         by       Ms.    Bates.       The   court

justifiably found those complaints to be frivolous, delusional,

and “untethered to reality.” (Ms. Bates alleges that she is the

“Fold” of the Queen of England and has been deprived of rights

due to the occupant of that fanciful position.) However, we find

that the district court’s order did not sufficiently consider

all   factors       necessary         for     the        issuance       of   a    prefiling

injunction,     and   that,      in    any    case,          that   injunction     –   which

ordered the court clerk “to accept no filings from Hephzibah

Bates” – was overbroad.

      We   review     a    district         court’s          issuance   of   a    prefiling

injunction for abuse of discretion. Cromer v. Kraft Foods N.

Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004). Nevertheless, this

“drastic   remedy”        must   be    used       in     a    manner    “consistent     with

constitutional guarantees of due process of law and access to

the courts.” Id. Accordingly,

      [i]n determining whether a prefiling injunction is
      substantively warranted, a court must weigh all the
      relevant circumstances, including (1) the party's
      history of litigation, in particular whether he has
      filed vexatious, harassing, or duplicative lawsuits;
      (2) whether the party had a good faith basis for
      pursuing the litigation, or simply intended to
      harass; (3) the extent of the burden on the courts


                                              8
     and other parties resulting from the party's filings;
     and (4) the adequacy of alternative sanctions.

Id. at 818. Furthermore, even where a prefiling injunction has

been deemed warranted pursuant to a consideration of all of the

above factors, “the judge must ensure that the injunction is

narrowly tailored to fit the specific circumstances at issue.

. . . Absent this narrowing, a prefiling injunction . . . will

not survive appellate review.” Id.

     Here,      although         the    district       court       appears         to   have

considered the first three of the above factors, it does not

appear   to     have     considered         the     fourth     –   the       adequacy     of

alternative sanctions, such as a finding of contempt. Moreover,

the injunction is in no way narrowly tailored, as it aims to

prevent Ms. Bates from making any future filings, in related or

unrelated     cases,     in   the      Eastern      District       of    Virginia.      The

opinion states that “Bates has been forever enjoined from filing

further similar actions in this Court.” To the extent the word

“similar”     is    an   attempt       to   limit    the     reach      of   the    court’s

injunction, it is too vague to bring the injunction within the

bounds of due process. Moreover, this limiting language appears

nowhere in the text of the notice delivered to Ms. Bates, which

states   that      the   court    clerk     has     been   ordered       “to   accept    no

filings from Hephzibah Bates.”




                                             9
     We   vacate   and   remand   for    reconsideration   in   conformance

with the guidelines set forth in Cromer v. Kraft Foods N. Am.,

Inc., 390 F.3d 812 (4th Cir. 2004).

                                                    VACATED AND REMANDED




                                    10